FAGG, Circuit Judge.
Donald G. Madsen filed this suit against the United States Department of Agriculture, Secretary of Agriculture Richard Lyng, and various officials of the Agriculture Stabilization and Conservation Service (ASCS) for the purpose of contesting the bushels-per-acre wheat yield assigned to his South Dakota farm. The district court dismissed the case on the ground that it lacked jurisdiction to review the agency’s decision, and Madsen appeals. For different reasons, we affirm.
The ASCS, operating through its local county committee, lowered the wheat yields assigned to Madsen’s farm for the years from 1981 to 1985. Although Mad-sen disagreed with the accuracy of these revised yields, he chose not to pursue fully administrative procedures available for challenging them. Congress later passed legislation that incorporated some of these unchallenged yields into an averaging formula used in making crop yield calculations for 1986 and later years. See 7 U.S.C. § 1466 (Supp. IV 1986).
Madsen seeks in this action to contest the underlying annual yields that factor into the 1986 average yield computation. In response to the government’s motion to dismiss or for summary judgment, the district court concluded that agency regulations prevented judicial review of the agency’s decision. The court thus dismissed Madsen’s complaint for lack of jurisdiction.
Madsen’s complaint and other filings demonstrate that his claims are based principally on the Administrative Procedure Act (the APA), 5 U.S.C. §§ 701-706. While the district court referred to agency regulations for its decision that it lacked jurisdiction over Madsen’s case, the government on appeal contends the APA precludes judicial review because Madsen’s claims arise from “agency action [that] is committed to agency discretion by law,” id. § 701(a)(2). The legal source for this commitment of discretion, according to the government, is a statute limiting intra-agency review of factual determinations that form the basis of Madsen’s wheat program payments. See 7 U.S.C. § 1385 (Supp. IV 1986).
Section 1385, however, is not a complete bar to judicial review of agency action related to farm program payments. See, e.g., Westcott v. United States Dep’t of Agric., 611 F.Supp. 351, 353 (D.Neb.1984), aff'd, 765 F.2d 121 (8th Cir.1985) (per curiam). Although factual determinations of an agency are not subject to judicial review under section 1385, we are free under the APA to review legal questions or agency action asserted to be arbitrary or capricious. Id.; Robinson v. Block, 608 F.Supp. 817, 820 (W.D.Mich.1985) (section 1385 does not bar inquiry into agency performance of statutory and regulatory duties); see also Garvey v. Freeman, 397 F.2d 600, 604-05 (10th Cir.1968) (section 1385 does not bar judicial review of farmer’s challenge, on *1037due process grounds, of assigned wheat yield).
Similarly, regulations covering appeals of agency determinations in specified farm programs, see 7 C.F.R. §§ 780.1 — 780.12 (1988), do not preclude all judicial review of farm program payment decisions. Instead, these regulations limit the extent of review available within the administrative agency. See id. §§ 780.3 — 780.5; see also Garvey, 397 F.2d at 604. Having reviewed the nature of Madsen’s claims, we conclude neither section 1385 nor the regulations governing agency appeals prevents review of those claims under the APA.
Beyond this, the APA exception to judicial review for action committed by law to agency discretion is a “very narrow” one, Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 410, 91 S.Ct. 814, 820, 28 L.Ed.2d 136 (1971), and the exception applies only when statutes are so broadly drawn that there is “ ‘no law to apply,’ ” id. (quoted citation omitted). A statute fits into this category when it “is drawn so that a court would have no meaningful standard against which to judge the-agency’s exercise of discretion.” Heckler v. Chaney, 470 U.S. 821, 830, 105 S.Ct. 1649, 1655, 84 L.Ed.2d 714 (1985). Because Congress has directed that crop yields be calculated according to a specific statutory formula and because the agency has adopted regulations describing the procedure for this calculation, there is “law to apply.” We thus conclude Madsen’s claims are properly subject to judicial review under the APA, and the district court had jurisdiction over Madsen’s case.
On appeal, the government argues the district court nevertheless properly dismissed Madsen’s complaint because he failed to exhaust available administrative remedies. In this regard, we believe the government’s argument is well taken.
Madsen elected not to take full advantage of administrative procedures permitting him to challenge wheat yields assigned to his farm for the 1981-85 crop years. His request for judicial intervention at this stage is therefore at odds with established principles generally requiring prior exhaustion of administrative remedies. See, e.g., United States v. Bisson, 839 F.2d 418, 419-20 (8th Cir.1988), aff'g 646 F.Supp. 701, 706-07 (D.S.D.1986). Moreover, we have carefully considered the circumstances of this case, and we see nothing inherently unfair in holding Madsen accountable for his earlier choice — a choice that also allowed the government reasonably to rely on the uncontested yields in administering its ongoing farm programs.
We conclude Madsen’s failure to exhaust available administrative remedies prevents belated judicial review of his claims in this case. For this reason, the district court’s disposition of Madsen’s case is appropriate, and wé affirm the court’s order dismissing Madsen’s complaint.